James Burke Jarreau (Cross
                                                                        Appellant)Appellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 4, 2015

                                      No. 04-15-00313-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                          James Burke JARREAU (Cross Appellant),
                                         Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5552
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
       Cross-appellant filed a notice of appeal, and thereafter, a cross-appellant’s brief. In
response, the State filed a motion to strike the cross-points raised in cross-appellant’s brief. We
ORDER cross-appellant to file a written response to the State’s motion to strike, and further
ORDER such response to be filed in this court on or before September 14, 2015.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court